Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit to provisional application 62/518,282 dated 6/12/2017, and PCT/US2018/037003 on dated 6/12/2018.

Preliminary Amendment
Applicant submitted a preliminary amendment on 12/27/2019. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 110 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The Examiner strongly suggested that appropriate corrections be made to clarify the claim scope.

With respect to Claim 110, the claim recites the following, each of which renders the claim indefinite:
	“to store the at least one CT image in a storage arrangement using a std::map object computer procedure” (unclear to what this refers, the Examiner is unaware what is “std::map object”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 90, 91, 93, 94, 95, 96, 98, 102, 110, 111, 112, 113, 114 are rejected under 35 U.S.C. 103(a) as being unpatentable over Singh et al (U.S. Patent Pub. No. 2018/0228460, hereafter referred to as Singh) in view of Kubo et al (“Low dose chest CT protocols (50mAs) as a routine protocol for comprehensive assessment of intrathoracic abnormality”, European Journal of Radiology Open 3 (2016) 86–94, April, 2016).

Regarding Claim 90, Singh teaches a system for generating at least one computed tomography (CT) image of at least one subject, comprising: 
a computer hardware arrangement (paragraph 34, Singh teaches a computer and microcontroller for the system) configured to: 
receive low close CT imaging information for the at least one subject, wherein the low dose CT imaging information is based on a radiation dose of less than about 50mAs (paragraph 93, Singh teaches capturing a low dose CT image.);
receive a prior CT image data based on high dose CT image information (paragraph 95, Singh teaches a higher dose of the images.); and 
paragraph 93-paragraph 99, paragraph 109, Singh teaches generating an image with low dose and high dose imaging system.).
Singh does not explicitly disclose a radiation dose of less than about 50mAs.
Kubo is in the same field of art of CT imaging using different dose levels. Further, Kubo teaches a radiation dose of less than about 50mAs (2.4 CT Scanning Protocols, page 88, Kubo teaches capturing imaging.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Singh by incorporating the specific dose levels of imaging that is taught by Kubo, to make the invention that captures a first CT low dose that is around 50mAs and then the next imaging is a higher dose image and combining the images together; thus, one of ordinary skilled in the art would be motivated to combine the references since there is an increasing awareness of the possible adverse effects of diagnostic radiation exposure to the patients, because the medical radiation exposure has grown significantly as we utilize medical imaging more often (1. Introduction).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

In regards to Claim 91, Singh in view of Kudo discloses wherein the computer hardware arrangement is further configured to generate at least one further CT image based on the at least one CT image and the a priori CT image data (page 92, 4. Discussion, Kubo, paragraph 93-99, Singh).  

In regards to Claim 93, Singh in view of Kudo discloses wherein the radiation dose is less than about 20mAs (page 92, 4. Discussion, Kubo teaches imaging of 20mAs is acceptable.).  

In regards to Claim 94, Singh in view of Kudo discloses wherein the radiation dose is less than about 15mAs (page 92, 4. Discussion, Kubo teaches imaging of 13-140mAs is acceptable.).

In regards to Claim 95, Singh in view of Kudo discloses wherein the computer hardware arrangement is configured to generate at least one of the at least one CT image or the at least one further CT image based on at least one of a beta value or an incident flux (paragraph 73-paragraph 79, Singh teaches using the beta value for imaging.).  

In regards to Claim 96, Singh in view of Kudo discloses wherein the incident flux is based on further CT information generated while a CT scanner was empty (paragraph 75-paragraph 80, Singh).  

In regards to Claim 98, Singh in view of Kudo discloses wherein the computer hardware arrangement is further configured to generate the at least one further CT image based on the low dose CT imaging information (paragraph 93, Singh).  

In regards to Claim 102, Singh in view of Kudo discloses wherein the computer hardware arrangement is further configured to generate the low dose CT information using a CT scanner (paragraph 85-paragraph 90, Singh teaches low dose imaging.).  

In regards to Claim 110, Singh in view of Kudo discloses wherein the computer hardware arrangement is further configured to store the at least one CT image in a storage arrangement using a std::map object computer procedure (paragraph 41, paragraph 47, Mentl teaches using the STD and mapping.).  

In regards to Claim 111, Singh in view of Kudo discloses wherein the a priori CT image data is based on at least one full dose CT image of the at least one subject (paragraph 95, Singh teaches capturing images with higher dose to capture higher quality images.).  

In regards to Claim 112, Singh in view of Kudo discloses wherein the a priori CT image data is based on at least one further subject, wherein the computer arrangement is further configured to match at least one attribute of the at least one subject with the at least one attribute of the at least one further subject (page 92, 4. Discussion, Kubo).  

Regarding Claim 113, Singh teaches a non-transitory computer-accessible medium having stored thereon computer- executable instructions for generating at least one computed tomography (CT) image of at least one subject, wherein, when a computer arrangement executes the instructions (paragraph 34, Singh teaches a computer and microcontroller for the system), the computer arrangement is configured to perform procedures (paragraph 34, Singh) comprising: 
paragraph 93, Singh teaches capturing a low dose CT image.);
receiving a priori CT image data based on high dose CT image information (paragraph 95, Singh teaches a higher dose of the images.); and 
generating the at least one CT image based on the low dose CT imaging information and the a priori CT image data (paragraph 93-paragraph 99, paragraph 109, Singh teaches generating an image with low dose and high dose imaging system.).
Singh does not explicitly disclose a radiation dose of less than about 50nAs.
Kubo is in the same field of art of CT imaging using different dose levels. Further, Kubo teaches a radiation dose of less than about 50nAs  (2.4 CT Scanning Protocols, page 88, Kubo teaches capturing imaging.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Singh by incorporating the specific dose levels of imaging that is taught by Kubo, to make the invention that captures a first CT low dose that is around 50mAs and then the next imaging is a higher dose image and combining the images together; thus, one of ordinary skilled in the art would be motivated to combine the references since there is an increasing awareness of the possible adverse effects of diagnostic radiation exposure to the patients, because the medical radiation exposure has grown significantly as we utilize medical imaging more often (1. Introduction).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

Regarding Claim 114, Singh teaches a method for generating at least one computed tomography (CT) image of at least one subject (paragraph 34, Singh teaches a computer and microcontroller for the system), comprising: 
receiving low dose CT imaging information for the at least one subject, wherein the low dose CT imaging information is based on a radiation close of less than about 50mAs (paragraph 93, Singh teaches capturing a low dose CT image.);
receiving a priori CT image data based on high dose CT image information (paragraph 95, Singh teaches a higher dose of the images.); and 
using a computer hardware arrangement, generating the at least one CF image based on the low dose CT imaging information and the a priori CT image data (paragraph 93-paragraph 99, paragraph 109, Singh teaches generating an image with low dose and high dose imaging system.).
Singh does not explicitly disclose a radiation dose of less than about 50nAs.
Kubo is in the same field of art of CT imaging using different dose levels. Further, Kubo teaches a radiation dose of less than about 50mAs (2.4 CT Scanning Protocols, page 88, Kubo teaches capturing imaging.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Singh by incorporating the specific dose levels of imaging that is taught by Kubo, to make the invention that captures a first CT low dose that is around 50mAs and then the next imaging is a higher dose image and combining the images together; thus, one of ordinary skilled in the art would be motivated to combine the references since there is an increasing awareness of the possible adverse effects of 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 


Claim 92, 103, 104, 105, 109 are rejected under 35 U.S.C. 103(a) as being unpatentable over Singh in view of Kudo in view of Bresler et al (U.S. Patent Pub. No. 2015/0287223, hereafter referred to as Bresler).

Regarding Claim 92, Singh in view of Kudo teaches CT imaging system that captures two types of images.
Singh in view of Kudo does not explicitly disclose wherein the a priori CT image data comprises a set of Markov Random Field (MRF) coefficients derived from high dose CT image data.
Bresler is in the same field of art of CT imaging processing. Further, Bresler teaches wherein the a priori CT image data comprises a set of Markov Random Field (MRF) coefficients derived from high dose CT image data (paragraph 39, Bresler teaches using the markov randome field). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Singh in view of Kudo by incorporating the markov random field coefficient that is taught by Bresler, to make the invention that captures images and using the markov random field to generating different types of images with low and high dose; thus, one of ordinary skilled in the art would be motivated to 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

In regards to Claim 103, Singh, Kudo and Bresler discloses wherein the MRF coefficients include coefficients related four tissue types (paragraph 39, Bresler).  


In regards to Claim 104, Singh, Kudo and Bresler discloses wherein the four tissue types include lung, fat, bone, and muscle (paragraph 98, Singh teaches imaging soft tissue like lungs and other tissue types.).  

In regards to Claim 105, Singh, Kudo and Bresler discloses wherein the computer hardware arrangement is further con figured to generate the MRF coefficients (paragraph 39, Bresler).  

In regards to Claim 109, Singh, Kudo and Bresler discloses wherein the MRF coefficients include texture information for a plurality of pixels in the high dose CT image (paragraph 39, Bresler teaches using the markov randome field, the Examiner interprets that the images are of higher clearer dose images.).  
	

Claims 107 & 108 are rejected under 35 U.S.C. 103(a) as being unpatentable over Singh in view of Kudo in view of Han et al (U.S. Patent Pub. No. 2017/0100078, hereafter referred to as Han).

Regarding Claim 107, Singh in view of Kudo teaches CT imaging system that captures two types of images.
Singh in view of Kudo does not explicitly disclose wherein the computer hardware arrangement is further configured to segment the at least one CT image into four tissue types.
Han is in the same field of art of CT imaging. Further, Han teaches wherein the computer hardware arrangement is further configured to segment the at least one CT image into four tissue types (paragraph 92, Han teaches segmenting different tissue in the image.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Singh in view of Kudo by incorporating the imaging system segments tissue that is taught by Han, to make the invention that captures multiple images and then performs segmentation on the different types of tissue; thus, one of ordinary skilled in the art would be motivated to combine the references since there is a need for generating pseudo CT images with improved quality that are capable of replacing real CT images for the purposes of dose computation in treatment planning, generating digitally reconstructed radiographs (DRRs) for image guidance, and the like (paragraph 10, Han).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

In regards to Claim 108, Singh, Kudo, and Han discloses wherein the four tissue types include, lung, fat, bone, and muscle (paragraph 92, Han teaches segmenting different tissue in the image.).  

Claim 106 is rejected under 35 U.S.C. 103(a) as being unpatentable over Singh, Kudo, Bresler in view of Han et al (U.S. Patent Pub. No. 2017/0100078, hereafter referred to as Han).

Regarding Claim 106, Singh, Kudo, Bresler teaches CT imaging system that captures two types of images.
Singh, Kudo, Bresler does not explicitly disclose wherein the computer hardware arrangement is further con figured to generate the MRF coefficients by segmenting the high dose CT image data into four tissue types, wherein the four tissue types include lung, fat, bone, and muscle.
Han is in the same field of art of CT imaging. Further, Han teaches wherein the computer hardware arrangement is further con figured to generate the MRF coefficients by segmenting the high dose CT image data into four tissue types, wherein the four tissue types include lung, fat, bone, and muscle (paragraph 92, Han teaches segmenting different tissue in the image.).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Singh, Kudo, Bresler by incorporating the imaging system segments tissue that is taught by Han, to make the invention that captures multiple images and then performs segmentation on the different types of tissue; thus, one of ordinary skilled in the art would be motivated to combine the references since there 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

Allowable Subject Matter
Claims 97, 99, 100, 101 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ONEAL R MISTRY/
Examiner, Art Unit 2665